Citation Nr: 0622012	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-36 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a fractured left 
clavicle or shoulder injury.

2.  Entitlement to service connection for a left ankle 
fracture/fusion.

3.  Entitlement to service connection for a broken left jaw.

4.  Entitlement to service connection for fractures of the 
nose, right eye socket edge, and maxillary sinus, claimed as 
a fractured right eye socket with nerve damage and residual 
twitching.

5.  Entitlement to service connection for depression 
secondary to head injuries.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).





REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Injuries sustained as a result of an August 1984 
motorcycle accident were not incurred in the line of duty, 
but as a result of the veteran's own willful misconduct.

3.  Left shoulder problems did not begin during or as a 
result of injuries or diseases incurred during service, 
excluding the 1984 motorcycle accident.

4.  Left ankle and foot problems did not begin during or as a 
result of injuries or diseases incurred during service, 
excluding the 1984 motorcycle accident, and there is no 
evidence of arthritis within one year of the veteran's 
discharge from service.

6.  Left jaw disabilities did not begin during or as a result 
of injuries or diseases incurred during service, excluding 
the 1984 motorcycle accident.

7.  Facial symptoms did not begin during or as a result of 
injuries or diseases incurred during service, excluding the 
1984 motorcycle accident.

8.  Depression did not begin during or as a result of 
service, to include as secondary to head and face injuries.  



CONCLUSIONS OF LAW

1.  Injuries sustained during the 1984 motorcycle accident 
were not sustained in the line of duty.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.301 (2005).

2.  Left shoulder problems were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

3.  Left ankle problems were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Left jaw problems were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

5.  Facial symptoms were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

6.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in March and October 2003, VA notified the 
veteran of the information and evidence needed to demonstrate 
entitlement to service connection for his claims, including 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information related to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  Neither letter 
notified the veteran of the information and evidence needed 
to demonstrate the degree of disability or the effective date 
of an award; however, the Board finds that the deficiency is 
not prejudicial because service connection for the claimed 
conditions is denied in this decision, and VA will not assign 
ratings or effective dates for those disabilities.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in March and October 2003, prior to the 
January 2004 AOJ decision on appeal.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran was involved in a motorcycle accident in August 
1984.  As a result of the accident, he severed a facial 
artery and sustained fractures of his left clavicle, left 
upper jaw, maxillary sinus, right eye socket edge, and the 
cuneiform and navicular bones of his left foot and ankle.  

A police report of the accident noted that the veteran's 
blood alcohol level was measured at 1.16, and police 
attributed the crash to drunken driving.  During a related 
Line of Duty Investigation, investigators determined that 
injuries sustained during the accident were not incurred 
within the line of duty, but were due to the veteran's own 
misconduct.  VA also found that the injuries were caused by 
the veteran's willful misconduct in a December 2003 
administrative decision.

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not as the result of the veteran's own willful 
misconduct.  See 38 C.F.R. § 3.301(a).  Although drinking of 
alcoholic beverages it not of itself willful misconduct, if 
intoxication proximately and immediately results in a 
disability, the disability will be considered the result of 
the person's willful misconduct.  See 38 C.F.R. § 
3.301(c)(2).  Furthermore, an injury incurred during active 
service shall not be deemed to have been incurred in the line 
of duty if such injury was the result of the abuse of alcohol 
or drugs.  Alcohol abuse includes excessive use at any one 
time sufficient to cause disability to the user.  See 38 
C.F.R. § 3.301(d).

Consequently, VA regulations preclude assignment of service 
connection for any permanent disabilities residual from 
injuries sustained during the 1984 accident.  Injuries 
sustained as a result of that accident were not incurred in 
the line of duty, but were caused by the veteran's willful 
misconduct.  Therefore, although evidence indicates that the 
veteran experiences permanent shoulder, ankle, facial, and 
cognitive disabilities as a result of the 1984 accident, 
those disabilities do not meet the criteria for entitlement 
to service connection.

Although the Board cannot grant service connection for 
disabilities incurred as a result of the 1984 motorcycle 
accident, VA may nevertheless grant service connection if 
evidence indicates that the veteran's disabilities are 
otherwise related to service.  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has a chronic pain disorder associated with a 
general medical disorder and psychological factors.  He is 
regularly prescribed pain killers and muscle relaxants.  
Although the veteran's shoulder, ankle, and foot complaints 
may be partially attributable to that disorder, there is no 
medical evidence that the disability was incurred during 
active service.  The veteran did not exhibit symptoms of the 
condition until several years after discharge, and no medical 
opinion or medical evidence of record establishes a nexus 
between a pain disorder and service.  Consequently, shoulder, 
ankle, and foot symptoms attributable to that disorder are 
not service-connected. 

Left Clavicle/Shoulder Injury

The veteran complained of recurrent shoulder pain in May 2001 
and June 2002.  Examinations were normal aside from evidence 
of shoulder tenderness.  

In February 2003, the veteran complained of an exacerbation 
of shoulder pain accompanied by occasional swelling, 
radiating pain, upper extremity numbness, and pain and upper 
extremity weakness during movement. A VA physician diagnosed 
possible nerve impingement. 

During a July 2003 VA examination, there was no evidence of 
tenderness around the left clavicle or shoulder.  Range of 
motion was limited 15 degrees of flexion and 40 degrees 
abduction.  A neurologic examination revealed no deficits, 
and an electrical examination of the veteran's upper 
extremities was normal.  X-ray images of the veteran's 
clavicle were normal aside from a prominent bony overgrowth 
over the medial third consistent with a prior fracture.  The 
examiner attributed radiating symptoms to bulging cervical 
discs.  

There is no evidence that the veteran's current shoulder 
symptoms are related to in-service injuries or diseases, 
excluding a clavicle fracture sustained during the 1984 
accident.  The veteran did not complain of shoulder problems 
until more than fifteen years after his period of service, 
and no medical evidence attributes current symptoms to 
service-related injuries aside from the 1984 accident.  
Radiating symptoms were attributed to bulging cervical discs, 
and there is no evidence of in-service neck injuries that 
resulted in cervical abnormalities.  Therefore, excluding the 
1984 accident, there is no evidence that shoulder symptoms 
began during or as a consequence of service, and service 
connection for a left clavicle or shoulder injury must be 
denied.

Left Ankle Injury

In May 1985, the veteran complained that he had experienced 
left foot and ankle pain, accompanied by occasional swelling, 
for six months prior to the examination.  An examination was 
within normal limits aside from slight limitation of 
dorsiflexion and slight pain with strength testing.  

During an August 2002 podiatry consultation, the veteran 
complained of midfoot pain.  The examiner noted a palpable 
bony mass over the midfoot area, and x-rays revealed spurring 
at the cuneiform, navicular, and talar head.  The physician 
diagnosed exostosis causing secondary irritation over soft 
tissue structures.  X-rays also revealed arthritic changes of 
the midfoot joints.  The veteran complained of foot pain in 
February and March 2003 and described use of a foot brace. 

During a July 2003 VA examination, there was evidence of a 
slight to moderate limp and slight tenderness of the foot and 
ankle.  Range of motion was 15 degrees dorsiflexion and 15 
degrees plantar flexion.  There was no evidence of neurologic 
deficits.  X-rays were normal aside from evidence consistent 
with healed fractures.  

There is no evidence that the veteran's current foot and 
ankle symptoms are attributable to an in-service injury or 
disease other than the fractures sustained during the 1984 
accident.  The veteran complained of residual foot and ankle 
pain shortly after the original accident, but the veteran did 
not complain of additional problems until 2002, more than 
seventeen years subsequent to his discharge.  The significant 
lapse of time between the veteran's discharge and the 
manifestation of symptoms undermines a finding that there is 
a causative relationship between the veteran's current 
symptoms and his period of service.  More significantly, no 
medical opinion or medical of evidence of record establishes 
a relationship between foot and ankle problems and the 
veteran's service aside from the fractures sustained in 1984.  
Consequently, because there is no evidence that the veteran's 
current foot symptoms are related to in-service injuries 
apart from those sustained as a result of the veteran's 
willful misconduct, service connection for foot and ankle 
problems is denied.

Although there is no evidence of a direct relationship 
between the veteran's symptoms and service, service 
connection may potentially be granted on the basis of certain 
regulatory presumptions.  The veteran has a history of 
generalized degenerative joint disease, and x-ray images 
reveal potential degenerative changes of the veteran's left 
midfoot.  Arthritis is classified as a chronic disease under 
38 C.F.R. § 3.309(a).  Service connection may be granted for 
the conditions listed in that regulation if the veteran 
displays symptoms of a chronic condition to a degree of ten 
percent or more within one year of discharge, even if there 
is not otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because there is no medical evidence that the veteran 
displayed symptoms of osteoarthritis within one year of his 
1973 discharge.  More specifically, medical evidence did not 
indicate potential degenerative changes of the midfoot until 
August 2002.  Consequently, there is no evidence of a 
presumptive or direct relationship between the veteran's 
service and his current foot and ankle symptoms, and service 
connection for residuals of ankle fractures must be denied.

Broken Left Jaw

The veteran complains of an overbite residual from the 1984 
surgical repair of his left jaw.  Aside from that 
asymptomatic condition, there is no evidence that the veteran 
complained of or sought treatment for chronic jaw problems 
subsequent to service.  

During a July 2003 VA examination, dental and ophthalmologic 
examinations revealed no sequelae of the prior jaw fracture.  
X-rays of the veteran's jaw were normal aside from evidence 
of a healed fracture with wire repair.  

Because an overbite is attributable to the 1984 jaw fracture, 
the veteran is not entitled to service connection for that 
residual disability because it was incurred as a result of 
the veteran's willful misconduct.  There is no medical 
evidence that the veteran has other jaw disabilities residual 
from service.  Because entitlement to service connection 
requires evidence of a current disability incurred during 
service, service connection for a broken left jaw must be 
denied.

Fractures of the Nose, Right Eye Socket Edge, and Maxillary 
Sinus

During a July 2003 VA examination, the veteran complained of 
an occasional burning and tingling of his right cheek as well 
as a darkening of his right orbit area.  There was evidence 
of minimal tenderness of the right maxilla.  The examiner 
diagnosed a severely deviated septum to the left and 
enophthalmos and paresthesias of the right cheek.  The 
examiner opined that the injuries were secondary to the 
veteran's 1984 head trauma.  A neurologist observed evidence 
of possible mild muscle damage around the right orbit.  

Facial injuries and symptoms are expressly related to the 
veteran's 1984 injuries.  Because the only disabilities 
demonstrated or described by the veteran are attributable to 
injuries sustained as a result of the veteran's own willful 
misconduct, service connection for residuals of facial 
fractures is denied.

Depression

Medical evidence indicates that the veteran has a history of 
a severe, major depressive disorder.  Symptoms observed 
during a July 2003 VA examination included:  crying without 
provocation, hypersomnia, apathy, decreased energy, severe 
anxiety with resultant hand tremors, passive suicidal 
ideation, and poor concentration and memory.  Medical records 
indicate consistently prescribed antidepressants, although a 
VA physician noted that the veteran was resistant to 
medication.  The veteran participated in monthly counseling 
sessions for depression and anxiety from January to May 1997, 
and he sought additional treatment in December 2002.  

In January 2003, a VA physician noted evidence of a cognitive 
disorder related to head trauma and a chronic pain disorder 
associated with a general medical disorder and psychological 
factors/depression.  

The veteran alleges that depression is related to head 
injuries sustained in 1984.  Secondary service connection may 
be granted for a disability medically shown to be proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).  At the outset, the Board notes that 
there is no medical evidence of a relationship between 
depression and 1984 head injuries.  There is evidence of a 
cognitive impairment residual from 1984 head injuries; 
however, because those injuries were sustained a result of 
the veteran's willful misconduct, VA regulations preclude 
assignment of service connection for any proximately related 
disabilities.  In any case, service connection for head 
injuries is denied in this decision, and the veteran is 
therefore not entitled to secondary service connection for 
any disabilities incurred as a result of 1984 head injuries.  

Evidence also fails to indicate that depression is otherwise 
related to service.  No medical evidence of record 
establishes a relationship between depression and the 
veteran's period of service, and the veteran did not seek 
treatment for depression until approximately twelve years 
after his discharge.  

Evidence indicates that depression contributes to a chronic 
pain disorder; however, because depression is not a service-
connected disability, the veteran is not entitled to 
compensation for symptoms or disabilities aggravated by 
depression.  Therefore, because there is no evidence of a 
relationship between depression and the veteran's service, 
service connection for depression is denied.




ORDER

Service connection for residuals of a fractured left clavicle 
or shoulder injury is denied.

Service connection for residuals of a left ankle 
fracture/fusion is denied.

Service connection for residuals of a broken left jaw is 
denied.

Service connection for residuals of fractures of the nose, 
right eye socket edge, and maxillary sinus is denied.

Service connection for depression is denied.



REMAND

The veteran avers that he incurred PTSD as a result of an 
accident that occurred when he was stationed in Germany in 
January 1985.  He alleges that his roommate was assigned to 
replace the veteran on guard duty when the veteran was pulled 
to process paperwork.  He asserts that a missile exploded 
shortly after the veteran withdrew, and the explosion killed 
the veteran's roommate and several other soldiers.  The 
veteran submitted a photograph of his alleged roommate's 
gravestone in Germany as well as newspaper and Internet 
articles describing the ignition or explosion of a missile in 
Germany that killed three or four United States soldiers.  

In January 2003, a VA physician noted that the veteran 
experienced anxiety, guilt, and nightmares related to the 
incident, became emotional discussing the explosion, and 
attempted to avoid reminders of the event.  The physician 
diagnosed PTSD.  

During a July 2003 VA examination, the examiner noted severe 
PTSD symptoms, including:  nightmares, intrusive thoughts, 
avoidance, a history of heavy substance abuse, hyperarousal 
in the form of digestive upset, panic attacks, tremor of the 
extremities, isolation, extreme depression, distrust, poor 
insight, anxiety, feelings of helplessness, emotional 
numbing, impulsive rage, anger, irritability, and paranoia.  
The examiner found that the veteran's symptoms and reaction 
to the alleged missile explosion met diagnostic categories 
for a PTSD diagnosis.  The examiner diagnosed severe PTSD 
related to military service.  

Although evidence of record indicates that the veteran has 
been diagnosed as having PTSD related to military trauma, 
there is no evidence that the RO attempted to corroborate the 
veteran's alleged non-combat stressor.  In a statement 
received in December 2003, the veteran identified the date, 
location, and unit involved in the alleged 1985 missile 
explosion.  The veteran also submitted objective evidence 
describing the circumstances of the alleged incident.  Yet 
the RO did not recover the veteran's personnel records to 
verify his location at the site, and it did not submit a 
request for corroboration to the United States Army and Joint 
Services Records Research Center (JSRRC).  

During the pendency of this appeal, the Court held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See Dingess/Hartman, 
19 Vet. App. at 486.  In the March and October 2003 VCAA 
letters, VA did not notify the veteran of those elements.  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran notice of the 
information and evidence needed to 
demonstrate the degree of disability and 
the effective date of an award, and afford 
the veteran a reasonable opportunity to 
submit additional evidence.

2.  Request the veteran's personnel 
records from the National Personnel 
Records Center (NPRC) to corroborate that 
the veteran was at Fort Red Leg in 
Heilbronn, Germany in January 1985.  

3.  Review the veteran's case file and 
prepare a summary of alleged stressors.  
Provide the summary and any associated 
documents to the United States Army and 
Joint Services Records Research Center 
(JSRRC) and request any information 
corroborating the veteran's allegations.  
Subsequent to that development, prepare a 
memorandum describing whether the 
veteran's stressors are verified.  Provide 
the veteran and his representative a copy 
of the memorandum, and associate the 
document with the veteran's claims file.

4.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


